Exhibit 10.1




MASTER LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
(NON-RECOURSE)




This MASTER LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT (NON-RECOURSE) (the
“Agreement”) dated and effective as of May 1, 2009, is between MINISTRY PARTNERS
INVESTMENT COMPANY, LLC (the “Seller”), a California limited liability company,
and WESTERN FEDERAL CREDIT UNION (the “Buyer”), a federal credit union.


WHEREAS, Seller and Buyer desire to enter into this Agreement wherein Seller may
sell to Buyer and Buyer may buy from Seller certain loan participations (the
“Loan Participations”) on a non-recourse basis from time to time pursuant to the
terms and conditions set forth herein;


WHEREAS the Loan Participations sold and purchased under this Agreement may be
Loan Participations in Seller’s portfolio or Loan Participations that will be
closed by the Seller in the future;


NOW, THEREFORE, in consideration of the mutual agreements herein set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Seller and the Buyer, intending to be legally bound,
agree as follows:


I.           PURCHASE AND SALE OF LOAN PARTICIPATIONS


A.           Purchase and Sale of Loan Participations After Execution of this
Agreement.


1.           Subject to the terms and conditions of this Agreement, as of the
purchase date for each Loan Participation, Seller hereby sells, assigns,
transfers and conveys to Buyer, without recourse, and Buyer hereby purchases
from Seller as of the purchase date, all right, title and interest of Seller in
and to the following:


(a)
the Loan Participations described in the Loan Participation Purchase
Certificates to be issued in accordance with Section I.B.1.;
 
(b)
the collateral pledged to secure the Loan Participations;
 
(c)
all right, title and interest of Seller in, to and under any lien securing the
payment owing under such Loan Participations;
 
(d)
all documents evidencing the terms and agreements of the respective Loan
Participations sold under this Agreement, documents evidencing a security
interest for such Loan Participations and documents pertaining to the loan
underwriting (collectively, “Loan Documents”). Loan Documents include copies of
the promissory note and the documentation required to comply with any agreed
underwriting standards between Buyer and Seller (e.g., loan application and
verifications, financial statements, security instrument, appraisals,
etc.).  Loan Documents also include the documents used and relied upon to
underwrite the respective Loan Participations;
 
(e)
all insurance policies and any related insurance proceeds with respect to such
Loan Participations, all actions and causes of action associated with the Loan
Participations;
 
(f)
all income and proceeds of the foregoing (less any servicing fees); and
 
(g)
any escrow account related to such Loan Participations and all amounts from time
to time credited to and the proceeds of such account.

 

 
1

--------------------------------------------------------------------------------


2.           It is the intention of the parties that each Loan Participation
sold pursuant to this Agreement constitutes a complete sale and assignment of
all of the Seller’s right, title and interest in, to and under, the Loan
Participation to the Buyer and that the sold Loan Participations will not be a
part of the Seller’s estate in the event of any liquidation, reorganization or
similar insolvency proceeding with respect to the Seller.  Loan Participations
sold pursuant to this Agreement are sold on a non-recourse basis.  The parties
agree and acknowledge that the sale of the Loan Participations on a non-recourse
basis shall constitute a sale of the Seller’s ownership interest in the loan and
Loan Documents and shall in no way be construed as an extension of credit by the
Buyer to Seller.  Seller will reflect that the purchase of Loan Participations
under this Agreement will be treated on its financial statements as a purchase
of assets by Buyer and sale of assets by Seller.


3.           By entering into this Agreement, the parties are not obligating
themselves to either sell or purchase any Loan Participation.  Unless a party
specifically obligates itself to the other party by executing the Loan
Participation Purchase Certificate, a copy of which is attached hereto as
Exhibit “A”, a party may defer the decision whether to purchase a Loan
Participation until the specific loan is presented by the Seller.


4.           The parties hereto agree that the parties to this Agreement shall
be limited to state and federally chartered credit unions, credit union service
organizations and federally insured institutions.  Except as otherwise agreed by
the parties, Buyer and Seller further acknowledge that the borrower under any
Loan Documents for any Loan Participations purchased under this Agreement shall
be a credit union member of either Buyer or Servicer (as hereinafter
defined).  Each party represents and covenants that any sale of Loan
Participations under this Agreement shall be subject to and made in
accordance  with applicable rules and regulations imposed under the National
Credit Union Act, including NCUA Regulation 701.22.


5.           Upon Buyer’s payment of the purchase price for any Loan
Participations acquired under this Agreement, Buyer shall immediately become
vested, to the extent of its Loan Participations interest, with beneficial
ownership of its pro rata share of such loan.  Buyer shall be deemed to be the
holder of the equitable title to its pro rata share in each loan that is
acquired under this Agreement.


B.           Purchase Documents; Purchase Date.


1.           Each Loan Participation sold under this Agreement shall be
evidenced by a Loan Participation Purchase Certificate executed by both the
Buyer and Seller.  The Loan Participation Purchase Certificate shall be
substantially in the form of Exhibit “A” attached hereto and shall identify the
Loan Participation, the identity of the borrower, and the purchase date, and set
forth all the economic terms of the Loan Participation purchase negotiated
between the Seller and Buyer, including the price Buyer will pay for each
participation interest.  To the extent there are any inconsistencies between
this Agreement and the Loan Participation Purchase Certificate which cannot be
reasonably reconciled, the terms of the Loan Participation Purchase Certificate
shall control.


2.           Within two (2) business days of Buyer executing the Loan
Participation Purchase Certificate and tendering all funds to purchase the Loan
Participation, Seller will countersign and deliver the Loan Participation
Purchase Certificate to Buyer.


3.           Seller agrees, at its own expense, on the purchase date to indicate
in its books and records that the Loan Participations have been sold to the
Buyer.


4.           A Loan Participation shall be deemed delivered to Buyer upon
receipt of the countersigned Loan Participation Purchase Certificate from
Seller.


2

--------------------------------------------------------------------------------


II.           SELLER’S OBLIGATIONS, REPRESENTATIONS AND WARRANTIES


A.           Representations Regarding Loans.


Seller represents and warrants to Buyer as to each Loan Participation sold under
this Agreement that as of the date of Buyer’s purchase of each loan identified
in a Loan Participation Purchase Certificate (each a “Loan“):


1.           To Seller’s knowledge, the Loan Documents have been duly executed
by the borrower and trustor/mortgagor, acknowledged and recorded; each Loan is
valid, the Loan Documents constitute the entire agreement between the borrower
and trustor/mortgagor and the beneficiary mortgagee, and there is no verbal
understanding, waiver, alteration, modification which would affect the terms of
the Loan Documents except by written instrument delivered and expressly made
known to the Buyer and recorded if recording is necessary to protect the
interests of the Buyer.  The substance of any such waiver, alteration, or
modification has been approved by the title insurer, to the extent required by
the policy, and its terms are reflected on the Loan Purchase Certificate.  With
respect to the Loan Documents, no obligor has been released by the Seller, or to
the best of the Seller’s knowledge, by anyone else, in whole or in part.


2.           Seller is the sole owner of the Loan Participation and has
authority to sell, transfer and assign the same on the terms set forth herein
and in the Loan Participation Agreement.  There has been no assignment, sale or
hypothecation thereof by Seller, except the usual hypothecation of the documents
in connection with Seller’s normal banking transactions in the conduct of its
business.


3.           The unpaid principal balance of the Loan Participation is as
represented by Seller.  All costs, fees and expenses incurred in making, closing
and recording the Loan have been paid.  No part of the mortgaged property has
been released from the lien of the Loan, the terms of the Loan have in no way
been changed or modified, and the Loan is current and not in default.


4.           The Loan Participations are intended to be made or have been made
in compliance with all applicable federal and state laws, rules and regulations.


5.           No Loan is the subject of, and Seller is not aware of any facts
which could give rise to litigation which could affect Buyer’s ability to
enforce the terms of the obligation or its rights under the mortgage documents.


6.           There is in force for each Loan a paid-up title insurance policy on
the Loan in an amount at least equal to the outstanding principal balance of the
Loan.


7.           The mortgage, deed of trust, or lien securing the Loan has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
collateral has not been released by Seller or, to the best of Seller’s
knowledge, by anyone else, nor has any instrument executed by Seller or, to the
best of Seller’s knowledge, by anyone else, that would effect any such release,
cancellation, subordination or rescission.


8.           The borrower has no rights of rescission, set-offs, counter-claims
or defenses to the note or deed of trust/mortgage securing the note of arising
from the acts and/or omissions of Seller.


3

--------------------------------------------------------------------------------


9.           Seller has no knowledge that any improvement located on or being
part of the mortgaged property is in violation of any applicable zoning law or
regulation.


10.           To Seller’s knowledge, there is no proceeding pending for total or
partial condemnation of any mortgaged property and said property is free of
substantial damage (including, but not limited to, any damage by fire,
earthquake, windstorm, vandalism or other casualty) and in good repair.


11.           Seller shall not take any action inconsistent with the ownership
interest of the Buyer or its assignee and any subsequent assignee or pledgee in
the Loan Participations.


12.           To the best of Seller’s knowledge, there is no breach, violation
or event of acceleration existing under the Loan and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration.  Seller
has not waived any default, breach, violation or event of acceleration.


13.           There is in force for each Loan, valid hazard insurance policy
coverage for any improved real property serving as collateral and, where
applicable, valid flood insurance policy coverage.


14.           Each Loan originated by Seller complied in all material respects
with Seller’s underwriting guidelines in effect at the time the Loan was
originated, subject to exceptions made from time-to-time as permitted by
Seller’s underwriting guidelines and policies or as otherwise approved by Buyer.


15.           In the event the mortgage securing the Loan constitutes a deed of
trust, a trustee, duly qualified under applicable law to serve as such, has been
properly designated and currently so serves and is named in the mortgage, and no
fees or expenses are or will become payable by the Buyer to the trustee under
the deed of trust, except in connection with a trustee’s sale after default.


16.           Seller has no knowledge of any violation of any local, state, or
federal environmental law, rule, or regulation arising from toxic or hazardous
substances affecting the real property collateral securing the Loans.  Seller
has no knowledge of any pending action or proceeding directly involving any real
property collateral in which compliance with any environmental law, rule, or
regulation is an issue.


B.           Representations Regarding Seller.


Seller represents and warrants to Buyer that as of the date first set forth
above and as of the date of Buyer’s purchase of each Loan Participation
hereunder:


1.           Seller is duly organized, validly existing and in good standing
under the laws of the state of its organization and is qualified and/or licensed
as necessary to transact business, including the originating and selling of
mortgage Loan Participations.


2.           Seller has the full power and authority to hold and sell each Loan;
and neither the execution and delivery of this Agreement, nor the acquisition or
origination of the Loan Participations, nor the sale of the Loan Participations,
nor the consummation of the transactions contemplated herein, nor the
fulfillment of or compliance with the terms and conditions of this Agreement
will conflict with, or result in a breach of any term, condition or provision
of, Seller’s certificate of organization or operating agreement, any license
held by Seller or governing Seller’s activities or any agreement to which Seller
is a party or by which Seller is bound, or constitute a material default or
result in an acceleration under any of the foregoing.


4

--------------------------------------------------------------------------------


3.           No consent, approval, authorization or order of any court,
governmental body or any other person or entity is required for the execution,
delivery and performance by Seller of this Agreement, including but not limited
to, the sale of the Loan Participations to Buyer, except for the approval of the
Seller as required under the Loan Participation Agreement.


4.           Neither Seller nor its agents know of any suit, action, arbitration
or legal or administrative or other proceeding pending or threatened against
Seller which would affect its ability to perform its obligations under this
Agreement.


5.           Seller is not a party to, bound by or in breach or violation of any
agreement or instrument, or subject to or in violation of any statute, order or
regulation of any court, regulatory body, administrative agency or governmental
body having jurisdiction over it, which materially and adversely affects, or may
in the future materially and adversely affect, the ability of Seller to perform
its obligations under this Agreement.


C.           Breach of Seller’s Representations and Warranties.


1.           Upon discovery by the Buyer of a material breach of any of the
representations or warranties set forth in II.A. and B. above, Buyer shall give
prompt written notice to Seller no later than two (2) business days after such
discovery.  Within five (5) business days of its receipt of such notice of such
material breach, the Seller shall be obligated to either (a) cure such breach;
(b) purchase such Loan Participation from the Buyer at the applicable
“Repurchase Amount”, as that term is defined in subsection 2 below, or (c)
purchase such Loan Participation from Buyer in exchange for one or more
substitute Loan Participations.  Nothing in this paragraph shall be construed to
give the Seller any right, title or interest in and to any Loan Participation
after the related purchase date or to require Seller to repurchase any Loan
Participation due to the lack of future performance, decline in value or as a
result of the related borrower’s insolvency, credit loss or general inability to
pay.  The Seller hereby confirms and agrees that, with respect to a Loan
Participation, from and after its purchase date, the Seller has no right, title
or interest in such Loan and has no authority with respect to the collection,
amendment, modification, adjustment, extension or cancellation of such Loan
Participation, except to the extent of its capacity as Seller, as such term is
defined in the Loan Participation Agreement.


2.           For purposes of Section II.C. of this Agreement, the term
“Repurchase Amount” shall mean an amount equal to the outstanding balance of
such Loan Participation as of the date of such repurchase.  Except in the event
of a good faith dispute, the Repurchase Amount for any Loan Participation which
is to be purchased by the Seller pursuant to Section II.C. shall be remitted by
the Seller in immediately available funds to Buyer no later than two (2)
business days following the date on which such obligation arises.  Upon receipt,
the Loan Participation shall be released to the Seller and the Buyer shall
execute such documents and instruments of transfer or assignment as shall be
reasonably requested by the Seller to effect the conveyance from the Buyer to
the Seller.


3.           This Section II.C. provides the sole remedies to Buyer, its
successors and permitted assigns in respect of any deficiencies with respect to
any breach of the warranties and representations set forth in Section II.A. and
B.  If the Seller defaults in its obligations set forth in Sections II.C.1. and
II.C.2., or disputes its obligations, the Buyer (including, without limitation,
its successors and permitted assigns) may take such action as is appropriate to
enforce such payment or performance, including, without limitation, the
institution and prosecution of appropriate proceedings.


5

--------------------------------------------------------------------------------


D.           Notice Obligations.


1.           Seller agrees to furnish written notice to Buyer within three (3)
business days in the event that it learns or has any knowledge of the occurrence
of an event of default under the Loan Documents that remains uncured after the
giving of any notice, if required under the Loan Documents, or within three (3)
business days after the expiration of any period in which borrower is required
to cure such default.


2.           In addition, Seller represents and warrants that after the
execution of this Agreement, it shall immediately notify Buyer should Seller
learn or have any knowledge of the following:


(a)
Any change in the financial condition of the borrower, or of any co-maker,
guarantor or endorser under the Loan, which may have a material adverse affect
upon continuation of payments under the Loan or the Loan's ultimate
collectability;
 
 
(b)
Any material change in the value of collateral securing the Loan;
   
(c)
Any change in the lien status as affecting the secured collateral;
   
(d)
Any request by the borrower, or by any co-maker, guarantor or endorser under the
Loan, for any change in the terms and conditions of the Loan, or in the terms of
any note or notes evidencing the Loan, or in any security agreement or
instrument securing the Loan;
   
(e)
Any request by the borrower, or by any co-maker, guarantor or surety under the
Loan for the release, substitution or exchange of any collateral securing the
Loan differing from any release provisions of the Loan Agreement;
   
(f)
Any request of the borrower, or by any co-maker, guarantor or endorser under the
Loan, for the release of any personal obligations of any such party under the
Loan;
   
(g)
Any request by the Seller for any change in terms and conditions of the Loan, or
in the terms of any note or notes evidencing the Loan, or in any security
agreement or instrument securing the Loan;
   
(h)
Any request by the Seller for an increase in and/or substitution or exchange of
collateral securing the Loan;
   
(i)
Any failure by the borrower to pay principal payments under the Loan when due;
and/or interest payments more than 15 days past due; or
   
(j)
The occurrence of any other event, which with the passage of time and/or failure
to cure, would constitute an event of default under the Loan, or under any note
or notes evidencing the Loan, or under any security agreement or instrument
securing the Loan.
   

3.           Seller will notify the borrower and all co-makers, guarantors and
endorsers under the Loan of the sale of a participation interest in the Loan by
the Seller.


6

--------------------------------------------------------------------------------


III.           BUYER’S OBLIGATIONS, REPRESENTATIONS AND WARRANTIES


A.           Buyer warrants and represents that Buyer has reviewed or has had
the opportunity to review the Loan Documents and has made or has had the
opportunity to make independent investigation into and determination of the
borrower’s financial condition and creditworthiness and the value and lien
status of the collateral securing the Loan, and that Buyer’s decision to
purchase any Loan Participation upon the terms and conditions set forth herein
is based upon such independent investigation and determination or upon such
opportunity to conduct such independent investigation and determination.


B.           Buyer acknowledges that Seller has made no representation or
warranty of any kind, whether expressed or implied, with respect to the
validity, collectability, or enforceability of the Loan, the financial condition
of the borrower, or the validity and enforceability of the Loan Documents except
as expressly set forth in this Agreement and the documentation provided to
Buyer. Buyer has based its decision to purchase the Loan Participations upon the
Buyer’s own independent evaluation of the Loan Documents provided by Seller and
Seller’s representations and warranties expressly set forth herein.


IV.           AGENT FOR SERVICING AND COLLECTING


A.           Appointment of Servicer; Termination.


Seller has entered into a Servicing Agreement with an agent, as designated in
Exhibit “B” hereto, pursuant to which such entity will act as the disclosed
agent of Buyer in connection with the receipt and collection of payments made
under the Loan Documents for Loan Participations that have been purchased under
this Agreement and as the Buyer’s agent in servicing such loans
(“Servicer”).  Servicer shall exercise the same degree of care, diligence and
discretion in servicing the Loan Participations and Loan Documents and in
collecting payments thereunder, as Servicer would ordinarily take in servicing
loans and in collecting payments solely for its own account.  The accounting
cutoff date for all payments shall be the date described in the Loan
Participation Purchase Certificate or as mutually agreed upon by Seller and
Buyer.


B.           Duties of Servicer.


1.           While Seller will continue to hold legal title to the Loans
pursuant  to which Loan Participations will be purchased under this Agreement,
Servicer shall retain the physical possession of the Loan Documents.  Seller and
Servicer will keep all such documents in files (which may include electronic
media) appropriately marked to show that a Loan Participation has been sold and
all files pertaining to such documents shall be so marked.


2.           Servicer shall have and may exercise such powers under this
Agreement as are specifically delegated to the Servicer by the terms of this
Agreement, together with such other powers as are reasonably incidental
thereto.  To the fullest extent possible, Servicer, acting as fiduciary to the
Buyer, will keep all Loan Documents and Loan proceeds separate and segregated
from its assets and records which are not subject to this Agreement. Seller
shall immediately forward the original Loan Documents (including without
limitation, the original of the borrower's note or notes evidencing the Loan and
all security agreements and instruments therefor), together with all such other
documents, files and records of the Seller that relate to the Loan, to the
Servicer.  Seller further agrees to turn over any collateral in its possession
to the Servicer.


3.           Servicer shall have the exclusive right to collect all payments of
the principal or interest on the note, any loan fee, commitment fee or other
fees due under the terms of the Loan Agreement, if applicable, and the proceeds
of any insurance related to the real property described in the Deed of Trust and
any improvements constructed or to be constructed thereon, including without
limitation, builders risk insurance and performance bonds, where
applicable.  Such payments and other amounts obtained by the Servicer under the
Loan shall be held in trust, with the Servicer as trustee, for the benefit of
Buyer.  Such funds shall be promptly accounted for and paid over to Buyer
according to Buyer's proportionate share of all such collections as described in
this Section.  For the purpose of this Section, "proportionate share" as to
Buyer shall be determined according to Buyer's undivided participation interest
in the Loan at the time of the receipt of payment or the occurrence of any other
event in question.  The exception is the disbursement of any late fees
collected.  As Servicer incurs the expense of most collection efforts, late fees
will be retained by the Servicer and will not be disbursed to the Buyer.


7

--------------------------------------------------------------------------------


4.           Any sums obtained by the Seller or Buyer through right of
counterclaim, setoff, or banker's lien shall promptly be remitted to Servicer,
without reduction or withholding, and Servicer shall account for and pay over to
Buyer its proportionate share of such sums.


5.           Servicer shall have no duties or responsibilities except those
expressly set forth in this Agreement and those duties and liabilities shall be
subject to the limitations and qualifications set forth herein.  The duties of
the Servicer shall be mechanical and administrative in nature.  Buyer
acknowledges that Servicer in the performance of its duties and obligations
hereunder shall be obligated to exercise that degree of ordinary and reasonable
care which Servicer would exercise in the conduct and management of the Loan
solely for its own account.


6.           Any party, or party’s representative or regulator, including, but
not limited to the National Credit Union Administration (“NCUA“) and its
examiners or supervisory agents, has the right at any reasonable time during
normal business hours to request and have access to and examine any and all
books, records and documents relating to any loan in which the party has a
participation interest or relating to any of the matters covered by this
Agreement.


7.           Servicer shall be entitled to act upon, and shall be fully
protected in acting upon, any telegram, telex, teletype, bank wire, cable or any
writing, application, notice, report, statement, certificate, resolution,
request, order, consent, letter or other instrument or paper or communication
believed by the Servicer in good faith to be genuine and correct and to have
been signed or sent or made by a proper person or persons or entity.  The
Servicer may consult counsel and shall be entitled to act, and shall be fully
protected in any action taken in good faith, in accordance with advice given by
counsel.  The Servicer may employ agents and attorneys-in-fact and shall not be
liable for the default or misconduct of any such agents or attorneys-in-fact
selected by the Servicer with reasonable care.


C.           Servicer Compensation.


1.           To the extent borrower does not reimburse and save harmless the
Servicer for and from all costs, expenses and disbursements incurred by Servicer
in carrying out its duties under this Agreement, such costs, expenses and
disbursements shall be borne by Buyer in an amount  proportionate to the
undivided participation interests of Buyer in the Loan Participations, and the
Buyer and Seller agree on such basis (i) to reimburse Servicer for all such
costs, expenses and disbursements on request and (ii) to indemnify and save
harmless the Servicer against and from any and all losses, obligations,
penalties, actions, judgments and suits and other costs, expenses and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Servicer other than as a consequence of actual gross
negligence or willful misconduct on the part of the Servicer arising out of or
in connection with this Agreement, including without limitation the costs,
expenses and disbursement in connection with defending itself against any claim
or liability, or answering any subpoena, related to the exercise or performance
of any of its powers or duties under this Agreement, or the taking of any action
under or in connection with this Agreement or the Loan Documents.


8

--------------------------------------------------------------------------------


2.           Unless otherwise agreed to by the parties hereto, Servicer’s
compensation for its services as such with respect to servicing of the Loan
shall be an amount based upon interest accrued on the Loan from time to time
computed on the basis of the difference between the initial gross interest rate
and the Buyer’s initial interest rate applied to the outstanding principal
balance of the Loan for the period of time such principal was outstanding.  In
the event that Servicer fees are not based upon the initial interest rate yield
for a Loan, the amount of the servicing fee may be established in the Loan
Participation Purchase Certificate as separately agreed to by Seller, Buyer and
Servicer.


D.           Notice Obligations of Servicer.


1.           Buyer acknowledges that the indirect relationship between borrower
and the Buyer makes it difficult for the Buyer to assess the quality of the Loan
without ongoing information from the Servicer.  Therefore, Servicer has agreed
to permit Buyer reasonable access to the records of account of the
Loan.  Furthermore, Servicer has agreed to provide available credit information
on the borrower to the Buyer on a continuing basis.  The transfer of such credit
information by Servicer shall be a full and timely transmittal of all financial
and non-financial information bearing on the quality of the Loan, which
information may be furnished by borrower from time to time under the Loan
Agreement, if applicable, and which information to Buyer from Servicer shall
ordinarily include, when applicable, but not be limited to:


(a)
Current financial statement of the borrower as well as of all co-makers,
guarantors and endorsers under the Loan;
   
(b)
Any officer's certificates, financial and other statements and information
submitted by the borrower to the Servicer in connection with the Loan;
   
(c)
The records of the Servicer reflecting the amounts and dates of receipt of
principal and interest payments under the Loan;
   
(d)
Any information and/or documents in possession of the Servicer applicable to the
existence, value and lien status of collateral securing the Loan or continuing
credit worthiness of borrower; and
   
(e)
Any reviews or reports concerning the Loan issued by a regulatory agency or
audit entity.

 
 

 
9

--------------------------------------------------------------------------------


2.           The Servicer has agreed that it will not, without the prior consent
and concurrence of the Buyer:


(a)
Make or consent to any amendments in the terms and conditions of the Loan, Loan
Agreement, or in the terms of the note or notes evidencing the Loan, or in any
security agreement or instrument securing the Loan;
   
(b)
Waive or release any claim against any borrower and/or against any co-maker,
guarantor or endorser under the Loan;
   
(c)
Make or consent to any substitution, release or exchange of collateral;
   
(d)
Accelerate payment under the Loan and/or under any note or notes evidencing the
Loan;
   
(e)
Commence any type of legal proceeding against the borrower and/or against any
co-maker, guarantor or endorser under the Loan;
   
(f)
Seize, sell, transfer, assign, foreclose or attempt to exercise against any
collateral securing the Loan; and/or
   
(g)
Exercise any right of setoff against borrower's deposit accounts.



3.           Servicer represents and warrants that after the execution of this
Agreement, it shall immediately notify Buyer should Lender learn or have any
knowledge of any of the matters set forth in Section IV.D.2. above.


E.           Termination of Servicer.


1.           Servicer may be removed and a new Servicer substituted by Buyer if:


(a)
Servicer should fail to perform or observe any term or condition of this
Agreement, and such failure should continue for more than five (5) days after
written notice from Buyer to Servicer of the existence and character of such
breach;
   
(b)
There should be an appointment of any receiver or trustee for all or a
substantial portion of the assets of the Servicer;
   
(c)
Servicer becomes insolvent or is unable to pay its debts as they become due;
   
(d)
Any governmental regulatory agency, either state or federal, take or institute
any action to issue an order which would have a materially adverse effect on
Servicer's operations or ability to perform under this Agreement; or
 
(e)
If Servicer, without the consent of Buyer, proceeds with any action listed in
Section IV.D.2. of this Agreement.



Should any one or more of the events described above occur, then the Servicer
shall immediately, without any grace period, be terminated and the Buyer shall
designate a successor Servicer.


The substituted Servicer shall be required to become a party to the
Agreement.  The parties hereto agree that Buyer may appoint itself to serve as
the substituted Servicer.  The original Servicer and all parties to this
Agreement shall cooperate with the substitute Servicer in the transfer of the
servicing duties, including executing appropriate documents appointing the new
Servicer.


2.           Upon the occurrence of the termination of its appointment, the
original Servicer shall  be required to irrevocably constitute and appoint the
successor Servicer its true and lawful attorney-in-fact, with full power of
delegation, substitution and assignment, and with full and irrevocable power and
authority in its place and stead, and in borrower's name, or in the name of
original Servicer, or otherwise, to execute and deliver on behalf of original
Servicer, and to file or record such instruments and documents, with or without
the signature of original Servicer, as the successor agent, at its option, may
deem appropriate, and to perform all other acts which the successor Servicer may
deem appropriate to protect and preserve the rights of all the parties under
this Agreement, and the Loan Documents.


10

--------------------------------------------------------------------------------


3.           Upon termination of the Servicer, Buyer shall have the right to
immediately notify the borrower, directing the borrower to forward principal and
interest payments under the Loan directly to the successor Servicer in
sufficient amounts to satisfy the Buyer’s then percentage ownership interest in
the Loan.


4.           In the event of the termination of Servicer, Seller shall have the
right, at its sole and exclusive option, to repurchase Buyer’s undivided
participation interest in any Loan or any Loan Participation interest sold under
this Agreement by giving written notice thereof to Buyer within ten (10)
business days after Buyer elects to terminate the Servicer.  The purchaser price
paid shall be equal to the Buyer’s undivided interest in the principal, plus
accrued interest, as then outstanding, through the date of repurchase.


V.           BORROWER DEFAULT



 
A.
Upon the occurrence of any event of default under the Loan, Seller, Buyer and
Servicer shall consult among themselves as to a mutually agreed upon course of
action to pursue in order to collect the amounts then owed under the Loan.
       
B.
If the Seller, Buyer and Servicer fail for any reason to take such mutually
agreed upon action or actions, Buyer may elect to purchase the then outstanding
undivided interests held in the Loan upon payment of an amount equal to its then
outstanding ownership interest in the Loan.  In order to exercise this purchase
option, Buyer must own at least a 50% undivided interest in the Loan.
       
C.
If the Seller, Buyer and Servicer fail for any reason to agree upon a desirable
course of action to address the borrower’s default, Seller shall be entitled to
exercise its rights to purchase buyer’s undivided interest in the Loan, as more
particularly described in Section V.H. below.
       
D.
In the event that Buyer elects to purchase all outstanding undivided interests
in the Loan and Servicer does not own a Loan Participation interest, Servicer
shall immediately forward the original Loan Documents (including without
limitation, the original of the borrower's note or notes evidencing the Loan and
all security agreements and instruments therefor), together with such other
documents, files and records as may be necessary to permit the purchasing party
to institute appropriate collection and/or foreclosure proceedings under the
Loan and/or against the collateral securing the Loan, to the party designated by
the purchasing party as the successor Servicer.  Servicer further agrees to turn
over any collateral in its possession to the purchasing party.  Servicer further
agrees to execute such additional documents in favor of the purchasing party as
may be deemed to be necessary and proper by the purchasing party and/or their
counsel to permit the purchasing party to foreclose against any and all
collateral securing the Loan under applicable state law and
procedures.  Servicer agrees to join with the purchasing party in giving notice
of the sale of the Servicer's and/or other participants' undivided interest in
the Loan to the borrower and all co-makers, guarantors and/or endorsers on the
Loan.
       
E.
Upon the exercise of such right of purchase by a party to this Agreement, the
terms and conditions of this Agreement shall remain in full force and
effect.  References to Servicer and participants shall be interpreted in
accordance with the specified intent of the purchasing party as shall be
specified in any amendment to this Agreement.
       
F.
If neither action described in Section V.B. or C. above occurs within sixty (60)
days of an event of default, then:

 

 
11

--------------------------------------------------------------------------------


1.           Either the Servicer, the Seller, if the Seller is not also the
Servicer, or  Buyer may then elect, upon written notice to the other parties, to
accelerate payment under the Loan and/or under any note or notes evidencing the
Loan, and to institute such legal proceedings as are necessary and appropriate,
within the sole opinion of the instituting party, to collect the indebtedness
then due under the Loan, to enforce the security therefor, and to protect and
preserve the respective rights and interest of the parties.  To that end, the
party instituting such proceedings shall make Seller, Buyer and any other
participant a party to such action and each party shall bear the costs and
expenses of such proceedings in proportion to their respective undivided
interest in the Loan existing at the time of default.


2.           In the event that Buyer elects to accelerate payments of the Loan
and to institute legal proceedings as provided in subsection 1. above, or upon
the Servicer's failure, insolvency and/or closing:


(a)
Servicer unconditionally agrees to immediately forward the original Loan
Documents (including, without limitation, the original of the borrower's note or
notes evidencing the Loan and all security agreements and instruments therefor),
together with all such other documents, files and records as may be necessary to
Buyer to permit appropriate collection and/or foreclosure proceedings under the
Loan and/or against the collateral securing the Loan.
   
(b)
Servicer shall further turn over any secured collateral in its possession as
directed by the Buyer.
   
(c)
Seller additionally agrees to join in any demand letter or other communications
forwarded by the Buyer to the borrower and/or to any co-makers, guarantors or
endorsers under the Loan.
   
(d)
Servicer further agrees to execute such additional documents in favor of the
Buyer as may be deemed to be necessary and proper by the Buyer and counsel to
permit the Buyer to foreclose against any and all collateral securing the Loan
under applicable state law procedures.



G.           If none of the actions described in Paragraphs 1 or 2 above has
occurred within ninety (90) days of an event of default, then the dispute shall
be settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association.  All parties agree to be bound by the
decision of the arbitrator(s), and judgment upon the award rendered by the
arbitrator(s) may be entered in any Court having jurisdiction thereof.


H.           In the event of default of borrower and/or termination of Servicer,
Seller shall have the right, at its sole and exclusive option, to repurchase
Buyer’s undivided interest in the Loan at any time by giving written notice
thereof to Buyer.  The purchase price shall be equal to the Buyer's undivided
interest in the principal, plus accrued interest, as then outstanding, through
the date of repurchase.


Nothing under this Section H. shall, however, be construed as obligating the
Seller to repurchase the Buyer's undivided interest in the Loan, and nothing
hereunder shall be construed as granting the Buyer the right to demand that the
Seller repurchase such an undivided interest.  The sale of the Loan
Participation under this Agreement shall be on a "NON-RECOURSE" basis, and the
right of repurchase provisions under this Section shall be construed as a "call"
rather than a "put."


12

--------------------------------------------------------------------------------


VI.           ADDITIONAL LOANS


A.           The parties recognize and agree that each of them may have other
loans outstanding to borrower and/or may make additional loans in the future to
the borrower and/or other co-makers, guarantors and endorsers under the Loan,
which other and/or future loans may not be participated among themselves or at
all.


B.           The parties further recognize and agree that they shall have no
obligation to attempt to collect or assist to collect payments under the Loan in
preference and priority over the collection and/or enforcement of any other
existing or future loans by themselves as referenced in Paragraph A above.


C.           Each party, however, agrees that the proceeds of all collateral
directly securing repayment of the Loan, shall be first applied to the payment
of the Loan until it is paid in full.  Any excess proceeds may be applied by the
affected party to the payment of any other existing or future loans then owing
to it, that may be indirectly secured by such collateral as a result of the
inclusion of "cross-collateralization" provisions in the security agreements
executed in connection with the Loan in favor of it.


D.           The parties hereto further agree that the parties shall have no
interest in any other property of the borrower or of any co-maker, guarantor or
endorser, taken as security for any other existing or future loan(s) made by any
of them, or acquired by any of them, or in any property now or hereafter in the
possession or control of any of them, which other property may indirectly secure
repayment of the Loan by reason of "cross-collateralization;" except that, if
any such other property or the proceeds thereof is applied to the reduction of
the Loan, then the parties shall be entitled to share in such an application of
payment or payments as provided by this Agreement.


E.           The parties hereto agree that they are obligated to advise each
other of any such additional loans presently in existence with borrower


VII.           INDEMNIFICATION; ATTORNEY’S FEES & EXPENSES; CHOICE OF LAW


A.           Each party shall indemnify, defend and hold harmless the other
parties for any direct (but not consequential) losses sustained (including
reasonable costs and attorney fees) as a direct and proximate result of a
party’s intentional or negligent act or omission or its failure to honor its
warranties or obligations in this Agreement.


B.           If any party hereto shall bring suit or other proceeding against
the other as a result of any alleged breach or failure by the other party to
fulfill or perform any covenants or obligations under this Agreement, then the
prevailing party obtaining final judgment in such action shall be entitled to
receive from the non-prevailing party reasonable attorneys’ fees incurred by
reason of such action and all costs of suit and preparation thereof at both
trial and appellate levels.


C.           This Agreement shall be governed by and construed and enforced in
accordance with applicable federal law and the laws of the State of
California.  In addition, any such suit or proceeding shall be brought in the
federal or state courts located in Orange County, California, which courts shall
have sole and exclusive in personam, subject matter and other jurisdiction in
connection with such suit or proceedings, and venue shall be appropriate for all
purposes in such courts.


13

--------------------------------------------------------------------------------


D.           The foregoing provisions notwithstanding, in no event shall the
costs incurred by Seller in connection with the obligations set forth in this
Section exceed the purchase price paid by Buyer for the specific Loan
Participation which is the subject of the issue(s) which have given rise to said
costs.


E.           Notwithstanding anything to the contrary, in no event shall the
aggregate amount of damages payable by Seller exceed the amount actually
received by Seller pursuant to this Agreement.


VIII.         TERMINATION - SUSPENSION


This Agreement may be terminated by either party at any time but such
termination shall not in any respect change or modify the obligation of Seller
or of Buyer with respect to Loan Participations purchased prior to such
termination.  The effective time of termination shall be the earlier of the time
written notice is actually received by the other party or 5 days after written
notice is posted in the United States Postal Service by the canceling
party.  Termination of this Agreement shall not in any way affect either
Seller’s or Buyer’s obligations, representations, warranties or indemnifications
with respect to Loan Participations already purchased by Buyer.  All
representations, warranties, covenants and agreements herein contained on the
part of the parties with respect to Loan Participations already purchased shall
survive the termination of this Agreement and shall be effective until the Loan
Participations provided for hereunder are paid in full, or longer, if expressly
provided herein.


IX.           ASSIGNMENTS


This Agreement shall be binding on the parties hereto and their respective
successors and assigns; provided, however, that, except as expressly permitted
in this Agreement, the Seller may not assign any of its rights or delegate any
of its duties hereunder without the prior written consent of the Buyer.  No
merger, reorganization, re-chartering or similar corporate restructuring of
Seller shall be deemed an Assignment within the meaning of this
Agreement.  Buyer may not sell, pledge, assign, sub-participate or otherwise
transfer its undivided interest under the Loan without first obtaining the prior
written consent of the Seller, which consent shall not be unreasonably
withheld.  Any sale, pledge, assignment, sub-participation or other transfer of
any undivided interest by the Buyer, or any of them, shall be subject to the
terms and conditions of this Agreement.


X.           CONFIDENTIALITY


The Seller and the Buyer shall keep all non-public information obtained pursuant
to this Agreement and the transactions contemplated hereby or effected in
connection herewith confidential in accordance with the customary procedures and
legal requirements for handling confidential information of this nature and will
not disclose such information to outside parties (except counsel, auditors,
regulators, and government agencies) but may make disclosure (a) reasonably
required by a bona fide transferee or prospective transferee, provided that any
recipient of such disclosure shall abide by the confidentiality provisions of
this Section X, (b) necessary in order to obtain any consents, approvals,
waivers or other arrangements required to permit the execution, delivery and
performance by the Seller or the Buyer of this Agreement, (c) as required or
requested by a governmental regulator or pursuant to legal process or as
required by applicable law or (d) in connection with the enforcement
hereof.  Each of the Seller and the Buyer agrees that any confidential
information (which includes all information (i) that is not and does not
hereafter become publicly available through no fault of the Seller or the Buyer
or any of their respective agents or representatives and (ii) that is provided
by the Seller or the Buyer or any of their respective agents or representatives,
in any format whatsoever), shall be used only in connection with this Agreement
and the transactions contemplated hereby and not for any other purpose;
provided, that the Seller and the Buyer may disclose on a confidential basis any
such confidential information to any regulatory authority or other governmental
agency.  Without limiting the generality of the foregoing, the Seller and the
Buyer shall observe any applicable law prohibiting the disclosure of information
regarding borrowers and shall require of each third party to whom disclosure is
made pursuant to this Section X to observe any such applicable laws.


14

--------------------------------------------------------------------------------


XI.           MISCELLANEOUS PROVISIONS


A.           The parties each warrant and represent that each party has been
duly authorized to enter into this Agreement and that each will undertake an
independent evaluation of the credit risks of each loan.


B.           It is the intent of these parties that this Agreement strictly
conform to the participation loan requirements of the Federal Credit Union Act
and Regulations of National Credit Union Administration (insofar as a party
hereto be a Federal Credit Union) and to the credit union participation loan
requirements of laws and regulations of the several states (as to each state for
which a state licensed or chartered credit union is a party).  Any provision
hereto which violates any such applicable law is deemed severed and the
remaining terms of the Agreement will remain in full force and effect.  Each
party hereto, whether a credit union or not, agrees that all records in its
possession relating to the Loan shall be accessible on reasonable notice to the
appropriate state and/or federal credit union regulatory agency.


C.           Unless otherwise provided in this Agreement, all notices under this
Agreement shall be in writing, deemed effective upon receipt and addressed as
indicated below.


To: Ministry Partners Investment Company, LLC
To: Western Federal Credit Union
915 W. Imperial Highway
14500 Aviation Blvd.
Suite 120
Hawthorne, CA 90250
Brea, CA 92821
Attn: Chief Investment Officer
Attn: President
 

 
D.           No remedy under this Agreement is exclusive of any other available
remedy, but each remedy shall be cumulative and shall be in addition to other
remedies given under this Agreement or existing at law or in equity.


E.           Any forbearance by a party to this Agreement in exercising any
right or remedy under this Agreement or otherwise afforded by applicable law
shall not be a waiver or preclude the exercise of that or any other right or
remedy.


F.           All recitals made in this Agreement are incorporated by reference
into this Agreement.


G.           The headings herein are for convenience only and shall not affect
the construction of this Agreement.


H.           This document contains the entire Agreement between the parties
hereto and cannot be modified in any respect except by an agreement in writing
signed by all parties.  The invalidity of any portion of this Agreement will in
no way affect the balance thereof. This Agreement will remain in effect until
the Loan Participations sold hereunder are liquidated completely.


I.           This Agreement and the Loan Participation Purchase Certificates may
be signed in counterpart and will constitute one in the same document with all
the rights and provisions thereof obligatory to all parties.


15

--------------------------------------------------------------------------------


J.           Any copy or facsimile copy of this Agreement or of the Loan
Participation Purchase Certificate shall have the same force and effect as the
original.


In witness whereof, the parties hereby accept and agree to the terms and
conditions set forth in this Agreement.


SELLER:


MINISTRY PARTNERS INVESTMENT COMPANY, LLC
a California limited liability company




By:______________________________


Name: Billy M. Dodson
Title: President


Dated:


BUYER:


WESTERN FEDERAL CREDIT UNION
a California credit union




By:______________________________


Name: Gary J. Keleher,
Title: Executive Vice President


Dated:


 
16

--------------------------------------------------------------------------------


EXHIBIT “A”
LOAN PARTICIPATION PURCHASE CERTIFICATE


Loan Number:
999999
   
Seller:
Ministry Partners Investment Company, LLC
   
Buyer:
Western Federal Credit Union



This Loan Participation Purchase Certificate is hereby made a part of that
certain Master Loan Participation Purchase and Sale Agreement (Non-Recourse)
between Seller and Buyer dated _____________.


LOAN INFORMATION
Type of Loan
LOAN TYPE
Borrower Name
BORROWER NAME
Outstanding Principal Balance –
At Origination:
As of 01/01/07:
 
$00000000.00
$00000000.00
Interest Rate –
Stated Interest Rate
Less Banking Incentive
Effective Interest Rate
 
0.000%
0.125%
0.000%
Loan Origination Date:
01/01/07
Maturity Date
01/01/07
Amortization Period
25 years
Monthly Loan Payments:
Interest only for
Principal & Interest
 
$n/a per month for n/a months
$0000.00 per month



LOAN PARTICIPATION PURCHASE
Purchase Price of Loan Participation
$00000000.00
Participation Percentage of Loan
0%
Effective Purchase Date
01/01/07
First Payment Date
01/01/07
Buyer Interest Rate
0%





SPECIFIC LOAN NOTES/DISCLOSURES
o See Attached Addendum
o Not Applicable



The parties signed below evidence confirmation of this Loan Participation
Purchase Certificate. There are no other terms or conditions except as may be
set forth on an attached and signed addendum.


Seller
Buyer:
Ministry Partners Investment Company, LLC
Western Federal Credit Union
       
By:___________________________________
By:________________________________
Name:_________________________________
Name:______________________________
Title:__________________________________
Title:_______________________________
   
Date:__________________________________
Date:_______________________________


 
17

--------------------------------------------------------------------------------



